Citation Nr: 1226638	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  03-18 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an evaluation higher than 20 percent for service-connected residuals of a left ankle injury.

2.  Entitlement to an evaluation higher than 20 percent for service-connected residuals of medial and lateral meniscectomies of the left knee.

3.  Entitlement to an evaluation higher than 10 percent for service-connected osteoarthritis of the left hip.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In this decision, the RO, in pertinent part, granted increased evaluations of 20 percent for the Veteran's residuals of a left knee injury status post meniscectomies with degenerative changes and residuals of left ankle injury effective January 25, 2002, the date of the Veteran's increased rating claims.   The RO also denied the Veteran's claim for a disability rating higher than 0 percent for arthritis of the left hip.  The Veteran appealed to the Board.    

In an October 2004 rating decision, the RO increased the disability rating assigned for osteoarthritis of the left hip to 10 percent effective May 27, 2004.  In the April 2007 decision, the Board, in pertinent part, granted an effective date of January 25, 2002 for the award of a 10 percent rating for left hip osteoarthritis.  

Although the Veteran requested a Board hearing in July 2003 (i.e., on his VA Form 9) and later specified that he wanted a videoconference hearing, he failed to report for his videoconference hearing before the Board scheduled in January 2007 and did not request its postponement.  For these reasons, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2011).   

The Board previously denied the Veteran's increased claims for left hip osteoarthritis and residuals of medial and lateral meniscectomies of the left knee in an August 2009 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated and remanded the portion of the Board's August 2009 denying increased ratings for the Veteran's left hip and knee disabilities in light of a March 2010 Joint Motion to Remand (JMR) submitted by the parties.  

In March 2011, the Board remanded these issues, in addition to the issue of entitlement to an increased rating for residuals of a left ankle injury, for further evidentiary development and to ensure due process.  The case now returns to the Board following such development.   

In the March 2011 decision, the Board explained why referral of the Veteran's TDIU claim, rather than remand, was appropriate based on the facts presented in this case.  However, it appears that no action has been taken by the Agency of Original Jurisdiction (AOJ) with respect to the previously referred claim.  Therefore, the issue of entitlement to a TDIU is again REFERRED to the RO via the Appeals Management Center.    

Finally, as previously iterated by the Board in decisions concerning the issues on appeal, the RO may wish to review whether the Veteran's left peroneal nerve injury should be rated under one of the diagnostic codes explicitly for peroneal nerve disabilities (38 C.F.R. § 4.124a, Codes 8521 to 8523; 8621 to 8623; and/or 8721 to 8723), rather than Code 5286 for other musculoskeletal injuries of the foot, to ensure that pyramiding is avoided.  See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).


FINDINGS OF FACT

1.  The Veteran is already in receipt of the maximum disability evaluation of 20 percent for his left ankle injury residuals under Diagnostic Code (DC) 5271 for marked limitation of ankle motion.

2.  Throughout the claim/appeal period, the preponderance of the evidence weighs against finding that the Veteran's left knee disability was manifested by flexion limited to 15 degrees. 

3.  The preponderance of the evidence weighs against finding that the Veteran's left hip disability is manifested by limitation of abduction with motion lost beyond 10 degrees at any time relevant to the claim/appeal period.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 20 percent for service-connected left ankle injury residuals have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.27, 4.71a, DC 5271 (2011).

2.  The criteria for an evaluation higher than 20 percent for service-connected residuals of medial and lateral meniscectomies of the left knee have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.27, 4.71a, DC 5010-5260 (2011).

3.  The criteria for an evaluation higher than 10 percent for the Veteran's service-connected osteoarthritis of the left hip have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, DC 5253-5010 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his representative has alleged any prejudice with respect to the notice received, and none has otherwise been demonstrated, as will be explained below.    

Prior to the initial denial of the claim, the RO advised the Veteran in a March 2002 notice letter of the evidence and information needed to substantiate his claims for an increased rating and described the types of evidence that he may provide in support of his claims.  The RO also explained what evidence and information that the Veteran was responsible for obtaining/providing and what evidence that VA would obtain or make reasonable efforts to obtain in support of his claims.  Additional notice was sent in October 2007 and, for the left ankle disability, in August 2009.  

Moreover, the Veteran and his representative were provided with copies of the above rating decision, the SOC, and multiple SSOCs issued throughout the course of this appeal, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with multiple medical examinations in connection with his claims throughout the course of this appeal.  The examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein.  Collectively, the reports are deemed adequate for rating purposes.    

Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, or otherwise submitted and are associated with the record.  Upon review, there are no additional pertinent treatment records found in the Veteran's electronic record through Virtual VA.  Moreover, the Veteran and his representative have submitted several written statements in connection with his claims and during the course of his appeal.  

Furthermore, the Board finds that there has been compliance with our prior remands for reasons explained below.  

Pursuant to the April 2007 remand, a VA medical examination was provided in January 2009.  As mentioned above, it contains all relevant findings and is deemed adequate for the purposes of this adjudication.  

Pursuant to the Board's March 2011 remand, treatment records from the Chicago VA Medical Center (VAMC) dated from January 2009 to March 2011 were obtained, and the Veteran was afforded with another medical examination in May 2011 in connection with the claims.  The RO also clarified in April 2012 that the 20 percent rating assigned for the Veteran's left ankle disability was based on marked limitation of motion of the ankle under DC 5271.  In light of the clarification by the RO, no further discussion regarding DC 5311 or evidence of muscle injury was needed.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  In view of the foregoing, the Board will proceed with appellate review.

II.  Disability Evaluations

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the Veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Left Ankle

As explained above, the Veteran's left ankle injury residuals have been evaluated as 20 percent disabling under the rating criteria found at 38 C.F.R § 4.71a , DC 5271, for limited motion of the ankle.  He was assigned a 20 percent evaluation based on the range of motion loss in the ankle and complaints of pain.  See June 2002 rating decision.   

Under DC 5271, a 20 percent evaluation is prescribed for marked limitation of ankle motion.  See 38 C.F.R. § 4.71a, DC 5271.  A 20 percent evaluation is the maximum allowable under the DC.  

The Veteran is in receipt of the maximum disability rating available under DC 5271 for his service-connected residuals of a left ankle injury.  Thus, a higher rating under this diagnostic code is not available. 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation after review of the available diagnostic codes pertaining to the rating of ankle disabilities and the evidence of record.  The record contains no findings of ankle ankylosis.  It is also notable that the Veteran's inability to dorsiflex his left ankle is compensated by the 30 percent disability rating assigned for left peroneal nerve palsy with left foot drop under DC 5284.  See October 2003 rating decision.         

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher rating on a schedular basis for any time during the claim/appeal period, for the Veteran's left ankle disability.  Therefore, no staged rating is warranted.  See Hart, supra.    

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

After comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The Veteran is assigned a 20 percent evaluation for marked limitation of motion of the left ankle.  The Veteran's complaints and demonstrated impairment attributable to his left ankle disability are adequately contemplated by the 20 percent rating.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra.  

Left Knee

The Veteran also seeks entitlement to a higher evaluation for his left knee disability.  His disability is currently rated as 20 percent disabling under hyphenated code DC 5010-5260.  The hyphenated diagnostic code in this case reveals that Diagnostic Code 5010 is assigned for traumatic arthritis as the service-connected disease and Diagnostic Code 5260 is assigned for limitation of leg flexion as the residual condition.  38 C.F.R. § 4.27.  Diseases under DC 5010 are to be rated on limitation of motion of the affected part as degenerative arthritis.  He was assigned a 20 percent evaluation based on range of motion loss and complaints of pain.    

Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

DC 5260 provides for a 20 percent rating where there is flexion limited to 30 degrees.  A 30 percent evaluation is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

In order for the Veteran to receive an evaluation of 30 percent under DC 5260 (limitation of leg flexion), the evidence must show that his service-connected left knee disability is manifested by flexion limited to 15 degrees or less.  However, the evidence does not depict such a disability picture.  Instead, the evidence shows that the Veteran's range of flexion was consistently greater than 15 degrees for the entire claim/appeal period, even after consideration of Deluca factors.  For example, at the April 2002 VA medical examination, the Veteran was able to flex the knee to 90 degrees, with pain beginning at 90 degrees.  He was able to flex his knee to 105 degrees without pain during passive, active, and repetitive ranges of motion.  Also, at the January 2009 VA medical examination, the Veteran demonstrated left knee flexion to 30 degrees without pain.  Later, at the May 2011 VA medical examination, the examiner noted that the Veteran was able to flex to 120 degrees on passive motion without painful limitation.  The August 2004, January 2009, and May 2011 VA medical examiners all found no additional functional loss on repetition or due to Deluca factors.  The January 2009 and May 2011 medical examiners further found no incapacitating episodes or radiation of pain, and no neurologic findings or effects on the usual occupation or daily activities.  Further, review of the Veteran's treatment records relevant to the claim/appeal period does not show that his left knee flexion has been limited to 15 degrees or less at any time relevant to the appeal period.  

Thus, in consideration of the foregoing, the Board finds that the Veteran's limitation of left knee flexion is not limited to the degree required for a higher evaluation under DC 5260 for the claim/appeal period.  Although he is shown to have some limitation of left knee flexion at the medical examinations conducted during the period, it is not to the degree required for the assignment of a higher evaluation.     

The Board will next consider whether the Veteran is entitled to a separate rating under DC 5261 for limitation of leg extension.  Separate ratings may be assigned under DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg. Id.  However, because the evidence does not demonstrate compensable limitation of extension under the schedular criteria as will be explained below, the Board finds that VAOPGCPREC 9-04 is inapplicable in the instant case.

DC 5261 provides for assignment of a noncompensable rating for extension limited to 5 degrees, a 10 percent rating when there is evidence of extension limited to 10 degrees, a 20 percent rating for extension limited to 15 degrees, and higher evaluations for more severely limited extension.

The evidence in this case does not support the assignment of a separate rating under DC 5261 for limitation of leg extension for the period.  In order for the Veteran to receive a separate rating for his left knee disability under DC 5261, the evidence must show that he had left leg extension limited to 10 degrees or greater during the period.  While it appears that the Veteran was limited to 10 degrees in extension at the April 2002 VA medical examination, he subsequently consistently showed full extension of the left knee.  See, e.g., February 2005 VA neurology follow-up note; August 2004, January 2009, and May 2011 VA medical examination reports.  Also, while outside the claim/appeal period, the Veteran is shown to have been able to fully extend the knee approximately one year before the April 2002 VA medical examination.  See May 2001 VA medical examination report.  As noted in the Joint Motion, it is correct that separate ratings can be assigned for separate time periods if such ratings would, in fact, be warranted.  We find, however, that the 2002 finding of limited extension was an isolated finding and not representative of the Veteran's level of disability.  Rather, the evidence before and after the April 2002 examination is far more credible and probative as it relates to the severity of the Veteran's limitation of left knee extension because it is more consistent with the record on the whole.  VA's regulations charge the Board - on a de novo review - to reconcile various evidence into a consistent picture so that the assigned disability rating accurately reflects the level of disability.  38 C.F.R. § 4.2.  Here, the Board finds that the consistent picture presented by the evidence dating over a decade is one of no limitation of extension to a compensable degree.  Assigning an increase based on one isolated finding over the course of a decade would not be an accurate representation of the Veteran's disability.  Therefore, in consideration of the foregoing, the Board finds that the Veteran's limitation of left knee extension is not limited to the degree required for a separate evaluation under DC 5261 during the claim/appeal period.   

The Board has also considered the Veteran's complaints of pain and weakness associated with his left knee disability.  The Veteran, as a layperson, is considered competent to report any observable manifestations of his knee disability and there is no clear indication that the Veteran's report of such symptomatology is not credible.  However, the most probative medical findings do not show that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors have resulted in the Veteran's knee being limited in flexion or extension to the extent required for an increased rating based on limitation of motion.  DeLuca, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  Such factors have already been contemplated in the currently assigned 20 percent disability evaluation for the knee disability for the entire claim/appeal period.  
       
Further, the Board recognizes that a separate rating may be assigned for instability of the knee under 38 C.F.R. § 4.71a, DC 5257 if (1) a veteran also has limitation of knee motion which at least meets the criteria for a noncompensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261, or (2) if the veteran is in receipt of a 10 percent rating on the basis of X-ray evidence of arthritis and evidence of painful motion. VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98 (Aug. 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 4.59.   

However, the evidentiary record does not show instability of the left knee at any time relevant to the current claim/appeal period.  The VA medical examination reports, as well as treatment records, routinely show a stable left knee.  The objective medical evidence is found to be credible and of great probative weight because it includes findings based on physical examination of the knee by competent medical professionals trained in medical matters.  Examining medical professionals have not found instability of the knee.  For this reason, we find that the Veteran is not entitled to a separate rating under DC 5257. 

After careful review of the potentially applicable DCs and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.  See Schafrath, supra.  Indeed, there is no evidence of knee ankylosis or impairment of the tibia and fibula so as to warrant a higher rating.  As to the remaining codes pertaining to impairment of the knee, none provide a rating higher than the Veteran's currently assigned 20 percent.  Furthermore, the evidentiary record does not show that the Veteran's left knee disability is manifested by the criteria delineated under those codes.        

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher or separate rating on a schedular basis for any time during the claim/appeal period, for the Veteran's left knee disability.  Therefore, no staged rating is warranted.  See Hart, supra.    

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The Veteran is assigned a 20 percent evaluation for moderate range of motion loss and complaints of pain.  The Veteran's complaints and demonstrated impairment attributable to his left knee disability are adequately contemplated by the 20 percent rating.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert, supra.  

Left Hip

The Veteran further seeks entitlement to a schedular evaluation higher than 10 percent for his service-connected left hip osteoarthritis.  He is currently rated under hyphenated code DC 5253-5010.  The hyphenated diagnostic code in this case reveals that Diagnostic Code 5253 is assigned for thigh impairment as the service-connected injury and Diagnostic Code 5010 is assigned for traumatic arthritis as the residual condition.  38 C.F.R. § 4.27.  As stated above, diseases under DC 5010 are to be rated on limitation of motion of the affected part as degenerative arthritis.  He was assigned a 10 percent evaluation based on x-ray evidence of minimal osteoarthritis of the left hip with subjective complaint of continuous and daily pain and report of mildly impaired range of motion.     

DC 5253 provides a 10 percent evaluation when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees.  A 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.  However, there is no such disability picture shown.  

The Board initially notes that there are no left hip range of motion findings shown in the April 2002 VA medical examination report.  Also, examination of the Veteran's left hip could not be accomplished at the August 2004 VA medical examination due to the Veteran's complaints of pain and discomfort.  

Nonetheless, the Veteran showed 55 degrees of external rotation, 40 degrees of internal rotation, and flexion to 100 degrees (with normal at 125 degrees) all without painful limitation at the January 2009 VA medical examination.  Later, at the May 2011 VA medical examination, the Veteran showed left hip abduction from 0 to 30 degrees with stiffness at 30, internal and external rotation from 0 to 30 degrees without painful limitation, flexion from 0 to 60 degrees without painful limitation, extension from 0 to 10 degrees with pain at 10, and adduction from 0 to 10 degrees with pain at 10 degrees.  The Veteran's treatment records do not show that the Veteran's left hip disability is worse than what is reflected in the examination reports above.  Upon review of the evidence relevant to the appeal period, we find absolutely no indication that the Veteran has limitation of abduction with motion lost beyond 10 degrees so as to warrant the assignment of a 20 percent rating under DC 5253.       

Furthermore, after careful review of the potentially applicable DCs and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.  See Schafrath, supra.  Indeed, there is no evidence of hip ankylosis, limitation of thigh flexion to 30 degrees or less, or impairment of the femur, so as to warrant a higher rating under other codes pertaining to hip impairment.  As to DC 5251 for limitation of thigh extension, it does not provide a rating higher than the Veteran's currently assigned 10 percent.  Furthermore, the evidentiary record does not show that the Veteran's left hip disability is manifested by the criteria delineated under the code.        

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher rating on a schedular basis for any time during the claim/appeal period, for the Veteran's left hip disability.  Therefore, no staged rating is warranted.  See Hart, supra.    

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  The Veteran is assigned a 10 percent evaluation for x-ray evidence of minimal osteoarthritis of the left hip with subjective complaint of continuous and daily pain and report of mildly impaired range of motion.  The Veteran's complaints and demonstrated impairment attributable to his left hip disability are adequately contemplated by the 10 percent rating.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert, supra.  











Continued on Next Page
ORDER

1.  Entitlement to an evaluation higher than 20 percent for service-connected residuals of a left ankle injury is denied.

2.  Entitlement to an evaluation higher than 20 percent for service-connected residuals of medial and lateral meniscectomies of the left knee is denied.

3.  Entitlement to an evaluation higher than 10 percent for service-connected osteoarthritis of the left hip is denied.   



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


